The Vice Chancellor:
While an injunction is in operation, a party ought to respect it, even though the same may have been improperly issued: more particularly if it be connected with strong equitable circumstances. The case of Partington v. Booth, 3. Meriv. 148. is in point.
But I am strongly inclined to say, that no motion made after the dissolution of such an injunction for an attachment, on the ground of an infringement of it while in force, can be sustained.
There would be another ground for refusing the present application, even if what I have said were not sufficient. The injunction is not definite. It does not point out what particular partnership property is to be held sacred. A writ of injunction ought to be sufficiently explicit upon its face, by defining the property or matter enjoined, and so that a party may thereby be clearly advertised of what he is not to do. Motion denied.